Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-02330-PAB-SKC

  DELMART E.J.M. VREELAND, II,

         Plaintiff,

  v.

  MAJOR JAMES OLSON, CDOC/AVCF,
  MAJOR SCOTT GROVER, CDOC/AVCF,
  CASE MANAGER MS. REED, CDOC/AVCF, and
  PRISONER ROWLAND CDOC NUMBER 162031,

         Defendants.


                                           ORDER


         This matter is before the Court on the Recommendation Re: Motion to Dismiss

  And/Or Motion for Summary Judgment [#42] of Magistrate Judge S. Kato Crews issued

  on August 10, 2021 [Docket No. 81]. The magistrate judge recommends granting in

  part and denying in part the motion to dismiss filed by defendant James Olson (“Olson”)

  and Case Manager Patricia Reed (“Reed”) [Docket No. 42]. Olson and Reed f iled an

  objection. Docket No. 82. Plaintiff filed a response to the objection. Docket No. 84.

  I. BACKGROUND

         The background facts are set forth in the magistrate judge’s recommendation,

  Docket No. 81, and the Court adopts them for the purposes of ruling on Olson and

  Reed’s objection. Plaintiff brings one claim against defendants for retaliation for

  engaging in protected conduct in violation of the First Amendment. Docket No. 40 at 5.
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 2 of 11




  Olson and Reed moved to dismiss the claim against them or, in the alternative, grant

  summary judgment in their favor. Docket No. 42 at 1. The magistrate judge

  recommends that the request for summary judgment be stricken,1 that the motion to

  dismiss be granted in part and defendant Scott Grover (“Grover”) be dismissed from

  this case,2 and that the motion to dismiss be denied with respect to Olson and Reed.

  Docket No. 81 at 12. Olson and Reed only object to the magistrate judge’s third

  recommendation. See Docket No. 82 at 1-2, n.1-2.

  II. LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege

  enough factual matter that, taken as true, makes the plaintiff’s “claim to relief . . .

  plausible on its face.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (citing

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W ]here the well-pleaded facts

  do not permit the court to infer more than the mere possibility of misconduct, the

  complaint has alleged – but it has not shown – that the pleader is entitled to relief.”

  Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and alteration

  marks omitted). Thus, even though modern rules of pleading are somewhat forgiving,


         1
            Olson and Reed do not object to the m agistrate judge’s recommendation that
  their alternative request for summary judgment be stricken, Docket No. 82 at 2 n.2, and
  the Court therefore accepts the magistrate judge’s recommendation on this issue.
         2
           At the time of the filing of the motion to dismiss, defendant Grover had not yet
  been served. Docket No. 42 at 1 n.1. On June 8, 2021, Grov er, through the same
  counsel as Reed and Olson, filed a motion to join in their motion to dismiss, Docket No.
  60, which the Court granted. Docket No. 62. The magistrate judge recommends
  dismissing Grover from this action, Docket No. 81 at 7, and the objection states that it is
  not filed on Grover’s behalf. Docket No. 82 at 1 n.1. Plaintiff has not filed a timely
  objection to the recommendation, and the Court will accordingly accept the magistrate
  judge’s recommendation to dismiss Grover from this action.

                                                2
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 3 of 11




  “a complaint still must contain either direct or inferential allegations respecting all the

  material elements necessary to sustain a recovery under some viable legal theory.”

  Bryson, 534 F.3d at 1286 (alteration marks omitted).

         The Court will “determine de novo any part of the magistrate judge’s

  [recommended] disposition that has been properly objected to.” Fed. R. Civ. P.

  72(b)(3). An objection is proper if it is specific enough to enable the Court “to focus

  attention on those issues – factual and legal – that are at the heart of the parties’

  dispute.” United States v. 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996).

  Olson and Reed have filed a timely and specific objection, Docket No. 82; the Court will

  therefore conduct de novo review. In light of plaintiff’s pro se status, the Court reviews

  his filings liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon,

  935 F.2d 1106, 1110 n.3 (10th Cir. 1991).

  III. ANALYSIS

         Olson and Reed raise the following objections: (1) plaintiff’s alleged injury is too

  de minimis to support a First Amendment claim; (2) Olson and Reed are entitled to

  qualified immunity; and (3) plaintiff has not sufficiently alleged Olson’s personal

  participation in the retaliation. Docket No. 81 at 3. T he Court will first consider Olson

  and Reed’s qualified immunity argument.

         Prison “officials may not retaliate against or harass an inmate because of the

  inmate’s exercise of his constitutional rights.” Peterson v. Shanks, 149 F.3d 1140,

  1144 (10th Cir. 1998). To establish a First Amendment retaliation claim, plaintiff must

  demonstrate (1) that he was engaged in a constitutionally protected activity; (2) that the



                                                3
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 4 of 11




  defendants’ action caused him to suffer an injury that would chill a person of ordinary

  firmness from continuing to engage in that activity; and (3) that the defendants’ action

  was substantially motivated as a response to his exercise of his First Amendment

  speech rights. Becker v. Kroll, 494 F.3d 904, 925 (10th Cir. 2007). Plaintif f alleges that

  he was retaliated against for engaging in the protected conduct of filing grievances.

  Docket No. 40 at 9. Specifically, plaintiff alleges that defendants Reed and Rowland, at

  defendant Olson’s direction, refused to serve plaintiff a meal he was entitled to and

  loudly stated, in front of other inmates, that this was because plaintiff had filed

  grievances. Id. at 7.

         The magistrate judge found that Olson and Reed were not entitled to qualified

  immunity on this claim. Docket No. 81 at 11. They object. Docket No. 82 at 12.

  “Qualified immunity balances two important interests – the need to hold public of ficials

  accountable when they exercise power irresponsibly and the need to shield officials

  from harassment, distraction, and liability when they perform their duties reasonably.”

  Pearson v. Callahan, 555 U.S. 223, 231 (2009). A court should resolve questions of

  qualified immunity at the earliest possible stage of litigation. Anderson v. Creighton,

  483 U.S. 635, 646 n.6 (1987). However, a plaintiff facing a qualified immunity

  challenge does not have a heightened pleading standard. Currier v. Doran, 242 F.3d

  905, 916-17 (10th Cir. 2001).

         Under the doctrine of qualified immunity, “government officials performing

  discretionary functions generally are shielded from liability for civil damages insofar as

  their conduct does not violate clearly established statutory or constitutional rights of



                                                4
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 5 of 11




  which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

  818 (1982). Thus, to survive a motion to dismiss under Rule 12(b)(6) “where a qualified

  immunity defense is implicated, the plaintiff ‘must allege facts sufficient to show

  (assuming they are true) that the defendants plausibly violated their constitutional

  rights.’” Hale v. Duvall, 268 F. Supp. 3d 1161, 1164 (D. Colo. 2017) (q uoting Robbins

  v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242, 1249 (10th Cir. 2008)).

  When a defendant raises the defense of qualified immunity, a “plaintiff carries a

  two-part burden to show: (1) that the defendant’s actions violated a federal

  constitutional or statutory right, and, if so, (2) that the right was clearly established at

  the time of the defendant’s unlawful conduct.” T.D. v. Patton, 868 F.3d 1209, 1220

  (10th Cir. 2017) (internal quotation marks omitted). Courts are “permitted to exercise

  their sound discretion in deciding which of the two prongs of the qualified immunity

  analysis should be addressed first in light of the circumstances in the particular case.”

  Pearson, 555 U.S. at 236.

         The Court first considers whether the right that plaintiff claims – to be free from

  the denial of two meals and being punished in front of other inmates in retaliation for

  filing a grievance3 – is clearly established.4 “Ordinarily, in order for the law to be clearly


         3
             Olson and Reed argue that the complaint alleges only that plaintiff was denied
  the opportunity to purchase steak, not that he was denied regular lunch and dinner
  meal service at the prison. Docket No. 82 at 7-8. The complaint alleges that “Plaintiff
  was then forced to go without lunch or dinner for the day as retaliation and punishment
  for filling grievances.” Docket No. 40 at 8. The complaint also alleges that Reed and
  Rowland loudly told plaintiff, in front of other inmates, that the denial was due to him
  filing grievances and ordered him to leave the area. Id. Accordingly, construing the
  facts in the light most favorable to plaintiff, the Court will consider the alleged violation
  to be the denial of two meals and being punished in front of other inmates in retaliation
  for filing grievances. This interpretation aligns with how the magistrate judge construed

                                                 5
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 6 of 11




  established, there must be a Supreme Court or Tenth Circuit decision on point, or the

  clearly established weight of authority from other courts must have found the law to be

  as the plaintiff maintains.” Clark v. Wilson, 625 F.3d 686, 690 (10th Cir. 2010)

  (quotation marks and citation omitted). The Tenth Circuit has recognized that, “[e]ven

  when no precedent involves facts ‘materially similar’ to ours, the right can be clearly

  established if a precedent applies with ‘obvious clarity.’” Lowe v. Raemisch, 864 F.3d

  1205, 1210 (10th Cir. 2017).

         The magistrate judge relied on Strope v. Sebelius, 189 F. App’x 763, 766-67

  (10th Cir. 2006) (unpublished), to find that plaintiff’s right was clearly established.

  Docket No. 81 at 11. In Strope, the court reversed the district court’s dismissal of the

  plaintiff’s retaliation claim that was based on the plaintiff being served scorched and

  spoiled food after filing grievances. Id. The court stated that the allegations were

  “substantial enough to require a response from the government.” Id. at 767. However,

  the Tenth Circuit recently stated that reliance on a single unpublished opinion is



  the right at issue. See Docket No. 81 at 10.
         4
            The Supreme Court has repeatedly stated that the law that must be clearly
  established should be particularized to the facts of the case. See White v. Pauly, 137
  S. Ct. 548, 552 (2017) (“Today, it is again necessary to reiterate the longstanding
  principle that clearly established law should not be defined at a high level of generality.
  As this Court explained decades ago, the clearly established law must be particularized
  to the facts of the case.” (internal quotations and citations omitted)). Accordingly, it is
  the right to be free from the retaliatory denial of two meals and punishment in front of
  inmates, not the more general right to be free from retaliation for filing a grievance, that
  must be clearly established. See Matson v. Hrabe, 612 F. App’x 926, 930 (10th Cir.
  2015) (unpublished) (“[T]he right in this case is not the right to be free from retaliation
  from filing grievances, but the more specific right to be free from a retaliatory transfer to
  another general-population unit in the same prison.”).


                                                6
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 7 of 11




  insufficient to find that a right is clearly established. Williams v. Hanson, 5 F.4th 1129,

  1132 (10th Cir. 2021) (“In denying qualified immunity, the district court relied solely on

  an unpublished opinion . . . . The defendants argue that a single unpublished opinion

  cannot establish qualified immunity. We agree.”). The Williams court cited Green v.

  Post, 574 F.3d 1294, 1305 n.10 (10th Cir. 2009) (“In determ ining whether the law was

  clearly established, we have held that we may not rely upon unpublished decisions.”),

  and Mecham v. Frazier, 500 F.3d 1200, 1206 (10th Cir. 2007) (“An unpublished

  opinion, . . . even if the facts were closer, provides little support for the notion that the

  law is clearly established. . . .”), in coming to this conclusion. 5 F.4th at 1132-33.

  Accordingly, the Court finds that Strope, by itself, is insufficient to find that the right to

  be free from the denial of two meals and punishment in front of other inmates due to

  the filing of a grievance is clearly established.

         However, the Court will conduct its own review to determine if any other opinions

  show that the right was clearly established. Id. at 1132 (“A single unpublished opinion

  does not show clear establishment of the right, but we examine all pertinent opinions.”).

  A trivial or de minimis injury will not support a First Amendment retaliation claim. Eaton

  v. Meneley, 379 F.3d 949, 954-55 (10th Cir. 2004). Plaintif f’s response to the motion to

  dismiss cites cases concerning the deprivation of food that arise under the Fifth, Eighth,

  and Fourteenth Amendment. See Docket No. 46 at 7 (citing Green v. Johnson, 977

  F.2d 1383, 1387 (10th Cir. 1992) (alleging violations of Fifth, Eighth, and Fourteenth

  Amendment rights) and Willis v. Bell, 726 F. Supp. 1118, 1121-22 (N.D. Ill. 1989)

  (alleging violation of Fourteenth Amendment rights for not providing food for twelve



                                                 7
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 8 of 11




  hours)). The Tenth Circuit has said that a “substantial deprivation of food” may be

  sufficiently serious to state a claim under the Eighth Amendment. Thompson v. Gibson,

  289 F.3d 1218, 1222 (10th Cir. 2002) (citing Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

  1999)).

         These cases are relevant to determining whether the deprivation plaintiff

  suffered is sufficient to chill a person of ordinary firmness from exercising his

  constitutional rights. However, they do not stand for the proposition that the right to be

  free from the retaliatory denial of two meals and punishment in front of other inmates

  was clearly established in 2018. Additionally, plaintiff’s response to defendants’

  objection does not cite any caselaw showing that this right was clearly established.5

  See Docket No. 84 at 2-5. Accordingly, plaintiff has not carried his burden, in the face

  of the assertion of qualified immunity, to show that this right was clearly established in

         5
           Plaintiff argues for the first time in his response to the objection that it is clearly
  established that labeling an inmate a snitch constitutes deliberate indifference. See
  Docket No. 84 at 3-4. However, plaintiff did not make this argument in response to
  defendants’ motion to dismiss. See generally Docket No. 46. The motion to dismiss
  argues that defendants did not violate plaintiff’s clearly established rights. See Docket
  No. 42 at 7-8. In response, plaintiff argued that it is clearly established that the denial
  of food in retaliation for filing a grievance is a constitutional violation. Docket No. 46 at
  9-10. Plaintiff argued that Reed and Rowland yelled at him in front of other inmates in
  order to humiliate him and deter other inmates from filing grievances. See id. at 2-3.
  Accordingly, plaintiff’s argument that defendant’s violated his clearly established rights
  by labeling him a snitch is raised for the first time in his response to defendant’s
  objection. “[B]y failing to raise the issue in his initial response to the [def endants’]
  motion to dismiss, [plaintiff] has waived the argument.” Cole v. New Mexico, 58 F.
  App’x 825, 829 (10th Cir. 2003) (unpublished); see also Evers v. Regents of the Univ.
  of Colorado, No. 04-cv-02028-PSF-PAC, 2005 WL 8171859, at *2 (D. Colo. Nov. 14,
  2005) (“A party generally may not raise new arguments to the district court not
  presented to the Magistrate Judge.”); Alleyne v. Midland Mortg. Co., No. 05-cv-02412-
  PSF-PAC, 2006 WL 2860811, at *3 (D. Colo. Sept. 12, 2006) (“[O]nly those arguments
  raised before the Magistrate Judge will be considered.”). Accordingly, the Court will not
  consider this new argument.

                                                 8
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 9 of 11




  2018. See T.D., 868 F.3d at 1220 (stating the plaintiff carries a burden to show “that

  the right was clearly established at the time of the defendant’s unlawful conduct” when

  a defendant asserts qualified immunity); Est. of Vallina v. Petrescu, 757 F. App’x 648,

  651 n.1 (10th Cir. 2018) (unpublished) (“Because [def endant] asserted a qualified

  immunity defense in her motion to dismiss, plaintiffs bore the burden to demonstrate

  that both: (1) their factual allegations established a constitutional violation and (2) that

  the right was clearly established at the time of the alleged misconduct.”); Reinhardt v.

  Kopcow, 66 F. Supp. 3d 1348, 1360 (D. Colo. 2014) (plaintif fs’ failure to cite caselaw

  showing the right was clearly established was “fatal” to the claim). Additionally, the

  Court’s own review has not located any opinions that would support finding the right

  clearly established. Cf. Requena v. Roberts, 893 F.3d 1195, 1211-12 (10th Cir. 2018)

  (verbal threats and harassment without more are not sufficiently chilling); Hale v. Geo

  Grp., Inc., 2013 WL 12086758, at *6 (D.N.M. July 26, 2013) (finding allegations that

  defendant “(i) altered his food by mashing up his cornbread with his other food, (ii)

  removed one of his pictures and tore another picture of his sister, and (iii) removed his

  sheets” insufficient to establish constitutional violation); Ferguson v. Clifton, No. 18-cv-

  00921-CMA-SKC, 2019 WL 983491, at *4 (D. Colo. Feb. 7, 2019) (finding no

  constitutional violation based on verbal threats and harassment for filing grievances

  when the actions did not “create[] terror of instant and unexpected death”), report and

  recommendation adopted, 2019 WL 979014, at *1 (D. Colo. Feb. 28, 2019). Because

  plaintiff’s right was not clearly established, Olson and Reed are entitled to qualified

  immunity, and the Court will reject the magistrate judge’s recommendation to deny them



                                                9
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 10 of 11




   qualified immunity.6

   IV. CONCLUSION

          Accordingly, it is

          ORDERED that the Recommendation Re: Motion to Dismiss And/Or Motion for

   Summary Judgment [#42] of Magistrate Judge S. Kato Crews [Docket No. 81] is

   ACCEPTED in part and REJECTED in part. It is further

          ORDERED that Defendants’ Objection to Magistrate Recommendation (Doc. 81)

   [Docket No. 82] is SUSTAINED. It is further

          ORDERED that the Motion to Dismiss And/Or Motion for Summary Judgment

   [Docket No. 42] is GRANTED in part, to the extent it seeks dismissal of the claim

   against defendant Grover based on the lack of personal participation and defendants

   Olson and Reed based on qualified immunity. It is further

          ORDERED that plaintiff’s claim one, retaliation in violation of the First

   Amendment, is DISMISSED with prejudice with respect to defendants Olson and

   Reed and without prejudice with respect to defendant Grover.7 It is further


          6
           Because Olson and Reed are entitled to qualified immunity, the Court need not
   consider Olson’s additional argument that plaintiff did not allege sufficient facts to show
   Olson’s personal involvement in the alleged constitutional violation. See Docket No. 82
   at 13-14.
          7
            The Court will dismiss the claim against Olson and Reed with prejudice
   because they are entitled to qualified immunity. See Clark, 625 F.3d at 692 (instructing
   the district court to grant defendants’ motion to dismiss based on qualified immunity
   “with prejudice”); McCrary v. Jones, 2015 WL 873641, at *6 (W.D. Okla. Feb. 27, 2015)
   (dismissing claim with prejudice where defendant was entitled to qualified immunity).
   However, the Court will dismiss the claim against Grover without prejudice. Dismissal
   of a pro se complaint under Rule 12(b)(6) should ordinarily be without prejudice. Gee v.
   Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Dismissal with prejudice is proper only

                                               10
Case 1:20-cv-02330-PAB-SKC Document 86 Filed 09/16/21 USDC Colorado Page 11 of 11




          ORDERED that defendants Olson, Reed, and Grover as DISMISSED from this

   lawsuit.



          DATED September 16, 2021.
                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




   “where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it
   would be futile to give him an opportunity to amend.” Oxendine v. Kaplan, 241 F.3d
   1272, 1275 (10th Cir. 2001) (quoting Perkins v. Kan. Dep’t of Corr. 165 F.3d 803, 806
   (10th Cir. 1999)). The Court dismisses Grover due to plaintiff’s failure to plead
   sufficient personal involvement; accordingly, this is a pleading error that may be cured
   and dismissal will be without prejudice.

                                               11
